        Case 1:19-cr-00789-PGG Document 287 Filed 09/15/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                        Plaintiff,
                                                     ORDER
            - v. -
                                                 19 Cr. 789 (PGG)
ANTHONY ROSE,
      a/k/a “Todd Chambers,”
JELANI WRAY,
      a/k/a “Lani,”
      a/k/a “J.R.,”
NATHANIEL COLES,
      a/k/a “Nat,”
TARA ROSE,
      a/k/a “Christine Waters,”
      a/k/a “Christine Hinds,”
      a/k/a “Taylor Hinds,”
ANTHONY ROSE, Jr.,
      a/k/a “Sean Wells,”
CHRISTINA GARCIA,
      a/k/a “Cindy,”
LUIS VILELLA,
      a/k/a “Angel Martinez,”
LEON BLUE,
      a/k/a “Boochie,”
CLARENCE FACEY,
      a/k/a “Face”
ANA RIVERA,
      a/k/a “Melissa Ramos,”
DEJAHNEA BROWN,
      a/k/a “Michelle Williams,”
TONYA THOMAS,
      a/k/a “Karen Schwartz,”
ANGELA MELECIO,
      a/k/a “Angie,”
      a/k/a “P2,”
STEPHANIE PASCAL,
      a/k/a “Steph,”
      a/k/a “P5,”
MAKEBA SIMMONS,
EDWARD ABAYEV,
      a/k/a “Eddie,”
GRACIELA BORRERO,
         Case 1:19-cr-00789-PGG Document 287 Filed 09/15/20 Page 2 of 3




     a/k/a “Grace,”
     a/k/a “P8,”
BARRINGTON REID,
     a/k/a “P9,”
TONJA LEWIS,
     a/k/a “J1,”
RAYMOND PARKER,
     a/k/a “Andre,”
     a/k/a “J2,”
BERLISA BRYAN,
     a/k/a “Lisa,”
ANGELA MYERS,
     a/k/a “Angie,”
LATIFAH ABDUL-KHALIQ,
SHAKEEMA FOSTER,
KOURTNEI WILLIAMS,
MAKKAH SHABAZZ,
     a/k/a “Mecca,” and
YANIRIS DELEON
     a/k/a “Jen,”

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that a telephone conference will take place in this matter

on December 15, 2020 at 10:30 a.m.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines. By

December 8, 2020, the parties must email Michael_Ruocco@nysd.uscourts.gov and

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties –

including counsel and Defendants – will be using to dial into the conference so that the Court




                                                  2
         Case 1:19-cr-00789-PGG Document 287 Filed 09/15/20 Page 3 of 3




knows which numbers to un-mute. The email should include the case name and case number in

the subject line.

Dated: New York, New York
       September 15, 2020




                                            3
